              Case 1:21-cv-03210-RA Document 19 Filed 07/07/21 Page 1 of 1
                                              U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District of New York
                                                           86 Chambers Street
                                                           New York, New York 10007


                                                           July 7, 2021


  VIA ECF
  The Honorable Ronnie Abrams
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, NY 10007

          Re:      Santos-Torres v. Houghton, et al., No. 21 Civ. 3210 (RA)

  Dear Judge Abrams:

         This Office represents the government in the above-captioned matter brought under the
  Administrative Procedure Act. I write, with the consent of Plaintiff’s counsel, to respectfully
  request that the initial pre-trial conference in this matter scheduled for July 16, 2021, and the
  associated July 9, 2021 deadline for the joint letter and proposed case management plan, be
  adjourned sine die in light of the government’s pending motion to dismiss on the grounds that,
  among other things, this Court lacks subject matter jurisdiction over Plaintiff’s complaint. See ECF
  Nos. 17, 18.

          This is the first request to adjourn the initial pre-trial conference in this case, and, as noted,
  Plaintiff’s counsel consents to this request.

          I thank the Court for its consideration of this request.


                                                           Respectfully submitted,

                                                           AUDREY STRAUSS
Application granted. The initial-pretrial                  United States Attorney
conference is adjourned sine die.                          Southern District of New York
SO ORDERED.
                                                    By: /s/ Jessica F. Rosenbaum
                                                        JESSICA F. ROSENBAUM
                                                        Assistant United States Attorney
________________                                        86 Chambers Street, 3rd Floor
Ronnie Abrams, U.S.D.J.                                 New York, New York 10007
July 8, 2021
                                                        Telephone: (212) 637-2777
                                                        E-mail: jessica.rosenbaum@usdoj.gov

  cc: Jan H. Brown, Esq., Counsel for Plaintiff (via ECF)
